

117 HR 4945 IH: To amend the Small Business Act to establish a growth accelerator fund competition, and for other purposes.
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4945IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Ms. Blunt Rochester (for herself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to establish a growth accelerator fund competition, and for other purposes.1.Growth accelerator fund competitionThe Small Business Act (15 U.S.C. 631 et seq.) is amended—(1)by redesignating section 49 as section 50; and(2)by inserting after section 48 the following new section:49.Growth accelerator fund competition(a)DefinitionsIn this section—(1)the term disability has the meaning given the term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102);(2)the term eligible entity means an organization—(A)that is located in the United States;(B)the primary purpose of which is to support new small business concerns; and(C)that is often classified as a growth accelerator;(3)the term growth accelerator means an organization that—(A)supports new business concerns with a focus on technology, research, and development;(B)frequently provides, but is not exclusively designed to provide, seed investment in exchange for a small amount of equity;(C)works with a new business concern for a predetermined amount of time;(D)provides mentorship and instruction to scale businesses; or(E)offers startup capital or the opportunity to raise capital from outside investors;(4)the term minority-serving institution means—(A)an institution described in any of paragraphs (1) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)); or(B)a junior or community college, as that term is defined in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f));(5)the term new small business concern means a small business concern that has been in operation for not more than 5 years; and(6)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.(b)Funding(1)In generalNot later than 1 year after the date of enactment of this section, the Administrator shall develop and begin implementing a program to award cash grants of not less than $1,000,000 to eligible entities to support new small business concerns.(2)Use of fundsA grant under this section—(A)may be used for construction costs, space acquisition, and programmatic purposes; and(B)may not be used to provide capital to new small business concerns directly or through the subaward of funds.(3)Disbursal of fundsIn disbursing funds under this section, the Administrator may use incremental or scheduled payments.(c)Application(1)In generalAn eligible entity desiring a grant under this section shall demonstrate that the eligible entity will use the grant to provide assistance to not less than 10 new small business concerns per year.(2)RequirementsIn soliciting applications and awarding grants to eligible entities under this section, the Administrator shall employ a streamlined and inclusive approach that—(A)widely publicizes funding opportunities to a broad audience, including through the use of digital resources such as the website of the Administration and social media;(B)utilizes an easily accessible submission process or platform;(C)shall make every effort to minimize—(i)the use of forms, detailed budgets, supporting documentation, or written submissions; and(ii)any other burdensome requirement;(D)focuses on solution-based approaches and results-based outcomes;(E)encourages innovation; and(F)allows proposals or pitches to be presented using various formats or media.(d)CriteriaThe Administrator shall establish criteria for a grant under this section that shall give priority to eligible entities that—(1)are providing or plan to provide to new small business concerns—(A)office, manufacturing, or warehouse space, including appropriate operations infrastructure;(B)access to capital either directly from the eligible entity (using amounts other than the amounts provided under the grant) or through guidance and contacts for acquiring capital from outside investors;(C)access to professional services either directly from the eligible entity (using amounts other than the amounts provided under the grant) or through guidance and contacts for acquiring professional services, including accounting and legal services; or(D)a formal structured mentorship or developmental program that assists new small business concerns with building business skills and competencies; or(2)if located within 20 miles of a minority-serving institution, demonstrates a referral or programmatic relationship with that institution.(e)Considerations in choosing recipientsIn determining whether to award a grant under this section to an eligible entity, the Administrator shall take into account—(1)for eligible entities that have in operation a program to support new small business concerns, the record of the eligible entity in assisting new small business concerns, including, for each of the 3 full years before the date on which the eligible entity applies for a grant under this section—(A)the retention rate of new small business concerns in the program of the eligible entity;(B)the average period of participation by new small business concerns in the program of the eligible entity;(C)the total, average, and median capital raised by new small business concerns participating in the program of the eligible entity; and(D)the total, average, and median number of employees of new small business concerns participating in the program of the eligible entity;(2)for all eligible entities—(A)the number of new small business concerns assisted or anticipated to be assisted by the eligible entity;(B)the number of new small business concerns applying or anticipated to apply for assistance from the eligible entity;(C)whether the program of the eligible entity provides or would provide assistance to individuals in gender, racial, or ethnic groups underrepresented by existing programs to assist new small business concerns; and(D)other metrics determined appropriate by the Administrator;(3)the need in the geographic area to be served by the program to be carried out using the grant for additional assistance for new small business concerns, if the area has sufficient population density, as determined by the Administrator;(4)the level of experience of the entrepreneurial leadership of the eligible entity; and(5)the ability of the eligible entity to use and leverage local strengths, including human resources, infrastructure, and educational institutions.(f)Requirement To award grants to certain acceleratorsIn order to promote diversity in entrepreneurship, the Administrator shall award not less than 50 percent of amounts appropriated for grants in a given fiscal year to—(1)accelerators located in an area described in subparagraph (A), (B), or (C) of section 31(b); and(2)accelerators for which not less than 50 percent of the small business concerns served by the accelerator are small business concerns—(A)owned and controlled by socially disadvantaged individuals or economically disadvantaged individuals, as defined in paragraphs (5) and (6)(A), respectively, of section 8(a);(B)owned and controlled by women; or(C)that are not less than 51 percent owned by one or more—(i)Native Americans;(ii)individuals participating in the Transition Assistance Program of the Department of Defense;(iii)individuals who—(I)served on active duty in any branch of the Armed Forces, including the National Guard and Reserves; and(II)were discharged or released from such service under conditions other than dishonorable;(iv)formerly incarcerated individuals; or(v)individuals with a disability.(g)Matching nonpublic fundingAn eligible entity receiving a grant under this section may obtain funds from a private individual or entity (including a for-profit or nonprofit entity) that are—(1)for the same purposes as a grant may be made under this section;(2)used to carry out the program of the eligible entity carried out using the grant under this section.(h)Consequences of failure To abide by terms or conditions of grant or requirements of this sectionThe Administrator shall notify each eligible entity receiving a grant under this section that failure to abide by the terms and conditions of the grant or the requirements of this section may, in the discretion of the Administrator and in addition to any other civil or criminal consequences, result in the Administrator withholding payments or ordering the eligible entity to return the grant funds.(i)Annual progress reporting by recipients of grantEach eligible entity receiving a grant under this section shall submit to the Administrator an annual report on the progress of the program carried out using the amounts received under the grant, including—(1)the number of new small business concerns participating in the program during each of the 3 years preceding the report;(2)the number of new small business concerns applying to participate in the program during each of the 3 years preceding the report;(3)the retention rate of new small business concerns in the program;(4)the average period of participation in the program by new small business concerns;(5)the total, average, and median capital raised by new small business concerns participating in the program;(6)the total, average, and median number of employees of new small business concerns participating in the program;(7)the number of new small business concerns—(A)owned and controlled by socially disadvantaged individuals or economically disadvantaged individuals, as defined in paragraphs (5) and (6)(A), respectively, of section 8(a);(B)owned and controlled by women; or(C)that are not less than 51 percent owned by one or more—(i)Native Americans;(ii)individuals participating in the Transition Assistance Program of the Department of Defense;(iii)individuals who—(I)served on active duty in any branch of the Armed Forces, including the National Guard and Reserves; and(II)were discharged or released from such service under conditions other than dishonorable;(iv)formerly incarcerated individuals; or(v)individuals with a disability; and(8)other metrics determined appropriate by the Administrator.(j)Reports to CongressThe Administrator shall submit to Congress an annual report on the program under this section, which shall include an assessment of the effectiveness of the program, including an assessment based on the metrics listed in subsection (i).(k)Coordination with other Small Business Administration programsThe Administrator shall take appropriate action to encourage eligible entities receiving a grant under this section to use and incorporate other programs of the Administration, such as small business development centers, small business investment companies, loans under section 7(a), assistance under title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.), women’s business centers (described under section 29), chapters of the Service Corps of Retired Executives (established under section 8(b)(1)(B)), and Veteran Business Outreach Centers (described under section 32).(l)Coordination with the Department of Veterans AffairsIn consultation with the Secretary of Veteran Affairs, the Administrator shall make available outreach materials regarding the opportunities for veterans within the program under this section for distribution and display at local facilities of the Department of Veterans Affairs.(m)Listing on websiteThe Administrator shall include a list of eligible entities receiving a grant under this section on the website of the Administration.(n)Authorization of appropriationsThere is authorized to be appropriated to the Administration $800,000,000, to remain available until expended, to carry out this section..